                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

LAMONT D. WALKER,

        Plaintiff,
                                                  Case No. 15-cv-293-jdp
   v.

BURTON COX, GARY BOUGHTON,
SONYA ANDERSON, ANGELA MCCLEAN,
KELSEY LUNDE, BETH EDGE,
MICHAEL SHERMAN, AND
JOLINDA WATERMAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




                    /s/                                 3/25/2019
        Peter Oppeneer, Clerk of Court                     Date
